Title: To Thomas Jefferson from Harris H. Hickman, 9 January 1808
From: Hickman, Harris H.
To: Jefferson, Thomas


                        
                            Detroit, Michigan TerritoryJanuary 9th. 1808
                        
                        Altho’ it is not my good fortune to be personally acquainted with the President of the United States, Yet confident of his indulgence, and of the purity of my motives; and impelled by the feelings, which have been excited by witnessing the conduct of certain official characters of this Territory; I take the liberty of making such representations as I know to be just, relative to the political dissentions of the Territory.
                  I have resided in Detroit one year, during which time I have been engaged in the practise of the Law. I previously resided in the State of Virginia, and was induced to remove hither, by the representations of a friend, Mr. Hoffman, the Collector of the customs, at Michilimackinac. Altho’ the nature of my Profession gave me no interest, or concern, with the conduct of the Government, I have not been an inattentive Spectator.
                  At the time of my arrival, there existed a great clamour, made by a few individuals in Detroit on account of the conduct of the Governor, and Judges with respect to the Donation lots given by Act of Congress to a certain description of the inhabitants of the old town. I examined into the Law, and the manner in which the Legislative board had proceeded; and taking into consideration, the circumstances, under which the Government had to act: I was convinced that the complaints which existed had no just Origin.
                  From the impossibility of satisfying every individual by giving him, an eligible Lot of ground, murmuring was to have been expected; But there was another cause which stimulated popular dissatisfaction, there was an invisible machine, which fanned the flame, and augmented the insubstantial blaze.
                  The Secretary of the Territory, ambitious and intriguing (as will be manifested by the uniform tenor of his conduct) took advantage of this favorable opportunity, to render the Government unpopular, and to clear the way to his own promotion, by the disgrace of better men.
                  By speciously affecting the most sincere sorrow, for the calamities, the people had sustained, by the conflagration; and the most sympathetic anxiety about the distressing consequences of the conduct of the Government; he collected to his banners a few of the most restless, and contemptible inhabitants of the place. These have formed a disorganizing Junto whose exertions are exclusively and unweariedly applied, to oppose, and decry every salutary measure which is adopted for the interest of the Territory; or of the Union generally.
                  Some of Our Indian neighbours, (whose minds had been poisoned by the agents sent amongst them by the British Government) began, during the last summer, to exhibit appearances, unfriendly to the United States. The Situation of this Place was deemed perilous.
                  The disorganizing faction of Mr. Griswold immediately availed themselves of these appearances, as a pretext for their clamours against the Government as being regardless of the safety of the people, and not taking the necessary steps, to render their persons and property secure; But no sooner was the town of Detroit encompassed with a Stockade, and Block-houses for its defence, and the militia frequently exercised by the order the Governor; than this same faction had the unblushing effrontery to declaim against the measures, as expensive, unnecessary and harrassing.
                  In consequence of a commission received by the Governor during the last spring, to treat with the Indians, he called the chiefs together in the Summer and proposed to purchase a Tract of their country. But a Treaty could not be effected. The Indians had been dissuaded from it by these avowed enemies of the Government; And they evinced the most obstinate determination to sell no part of their lands. The negotiations were broken off. 
                  A number of the Indians and chiefs, afterwards  to Detroit, in the Autumn, to receive the [annu]ities due them by the Treaty of Swan creek.  Governor perfectly aware of the cause of the failure of a Treaty in the first instance, commenced talks again, with the chiefs who had now come to Detroit, and caused others to assemble there in such a manner that his object was known, only to the Indians themselves and a very few of the friends of government. 
                  The Chiefs of the Chippewa, Ottawa, Potawatamie and Wyandot nations being assembled, to the number of between thirty and forty; Talks were held with them, several weeks; and the Treaty of which the General Government is now in possession, was effected, with the Voluntary and unanimous assent of the Indians, and to their entire satisfaction.
                  The party of Mr. Griswold, astonished, when it was made known that a treaty was concluded, and mortified, that they had not detected the pending negotiations, and again frustrated their favorable Issue; could reconcile themselves to the circumstance in no other way, than by making this measure a new ground of complaint. They accordingly very feelingly complained that the Indians had been defrauded of their lands, that they had been secretly and compulsorily dealt with, and that very few of those who had signed the Treaty were actually chiefs.
                  I was present the greater part of the time that the Governor, and Indian chiefs, were in consultation on the Subject of the Treaty. I signed the names of the chiefs to the Treaty, and attested it; I know there is not a signature, which is not either to be found to other Treaties with the Indians, or well known to be the signature of a chief, by the Interpreters.
                  The Indians so far from being unfairly dealt with were treated in the most candid and honest manner, and were perfectly acquainted and satisfied with every article of the compact. That the consideration money should be paid in an annuity, and not by instalments was a proposition of their own.
                  The next measure of the Government which Mr. Griswold and his party have thought it expedient to oppose, and which they are at this time industriously endeavoring to render odious; is, the calling  into actual service, the three companies of Militia, as directed through the Secretary of War. This is a measure which would of course be complained of by some persons whom it may subject to a temporary inconvenience; These complaints are encouraged; the ignorant Canadians are told that it is an arbitrary measure of their Governor; that he has no authority from the Government of the United States to carry it into effect, and that the men who have been drafted to supply the deficiency of numbers occasioned by a want of volunteers; are not bound to attend. Notwithstanding these obstacles the corps discovers great improvement in discipline and alacrity in the discharge of their duty.
                  With respect to the Petition—(unjustly styled the Petition of the people of this Territory) which has been forwarded, and a copy which has appeared in a late Pittsburg paper; it would perhaps be unnecessary to say any thing. The Government must be in possession of Documents to prove the falsehood of the most serious charges; I am convinced the charges are all of them; alike, false malicious and base.
                  I sincerely believe I should be within the bounds of truth, were I to say; there are not ten persons who have signed the petition—that were acquainted with its contents. its signers are the most ignorant and at the same time the most innocent, credulous and unsuspecting portion of the country—the poor Canadians.
                  I have heard some of them, when asked their reasons for signing the Petition; reply, that they were informed it was a Petition to Congress, to take off all taxes from the Territory, and to send a reinforcement of troops to our Garrison here, to render us secure in dangerous crises. When informed of its real object, they have expressed their indignation at their deceivers.
                  Stanley Griswold Esqr: is the author of the Petition, as also of the “History of Michigan” the numbers of which have disgraced the pages of the “Pittsburg Commonwealth.” The eighteenth number which has not yet appeared in print, has been seen in manuscript, in his hand writing; altho’ he has declared that he was not the author, and had no concern in the publication.
                  Mr. Griswolds party, at present consists of about five persons, whose names and characters, I will  take the liberty to mention.—Himself—James Abbott Esqr. the Postmaster here, who is attached to Mr. Griswold, is his mere tool, and is elevated with the Idea of being appointed Secretary to the Territory—when a revolution of affairs shall make Mr. Griswold the Governor—John Gentle—who is an avowed British subject and a shoe maker, he is one of the most contemptible of the human species—John Harvey, also a British subject and a baker; and a Mr. Jones a Hatter—who is the most honest man of the five; was always a temperate and useful citizen until seduced by men of superior cunning.
                  It is a fact known to every individual in Detroit that these men are the daily, or rather the midnight associates of Mr. Griswold. That seldom a night passes that they are not in secret conclave at the house of one or other of the party, meditating their nefarious schemes. 
                  Such is the character of the Secretary of the Michigan Territory.
                  The author of that base and Scandalous book “Democracy unveiled.” has really drawn one correct likeness, when he painted Mr. Griswold. His conduct in this Government has completely justified what is there said of him.
                  The severe terms, in which I have described Mr. Griswold, might induce a suspicion that I am actuated by interested motives. I disclaim the idea. I am willing to risk my reputation for veracity, Honor, and integrity; on the truth, and the unexagerated truth, of every syllable of my letter. 
                  I do solemnly declare that I was prompted by honest feelings, by a conviction of my duty as a citizen of the United States, and by a wish that the President of the United States should be truly informed on this subject—to take a liberty for which I intreat his indulgence.
                  With Sentiments of profound Respect and Esteem, I have the Honor to be, Sir, Your Humble Servt.
                        
                            Harris H. Hickman
                     
                        
                    